Name: Commission Regulation (EEC) No 1035/90 of 26 April 1990 prolonging the suspension in advance fixing of export refunds of certain cereals exported in the form of prepared foods obtained by the swelling or roasting of cereals or cereal products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 4. 90 No L 107/29Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1035/90 of 26 April 1990 prolonging the suspension in advance fixing of export refunds of certain cereals exported in the form of prepared foods obtained by the swelling or roasting of cereals or cereal products exported in the form of prepared foods obtained by the swelling or roasting of cereals or cereals products falling within CN code 1904 10 10 ; Whereas the reasons which led to that suspension still exist ; whereas it is important therefore to continue that measure for limited period until the appropriate adjust ­ ment comes into force ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 om the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 201 /90 (2), and in particular the first paragraph of Article 16 (7) thereof, Having regard to Council Regulation (EEC) No 3035/80 of 1 1 November 1980 laying down general rules for gran ­ ting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 3209/88 (4), and in particular the first subparagraph of Article 5 (3) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 and Article 5 (3) of Regulation (EEC) No 3035/80 make provision for advance fixing of the refund to be suspended for basic products exported in the form of certain goods ; Whereas Commission Regulation (EEC) No 701 /90 (*) suspended advance fixing of export refunds on maize HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 701 /90 '26 April 1990' is hereby replaced by '30 April 1990'. Article 2 This Regulation shall enter into force on 27 April 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 1990 . For the Commission Martin BANGEMANN Vice-President (') OJ No L 281,-1 . 11 . 1975, p. 1 . (2) OJ No L 22, 27. 1 . 1990, p; 7. O OJ No L 323 , 29 . 11 . 1980, p. 27. (4) OJ No L 286, 20 . 10 . 1988, p. 6. O OJ No L 77, 23. 3 . 1990, p. 16.